DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2009/0246608 to Wu et al.).
	Regarding Claims 1, 7, 14, and 18, Wu teaches:
a battery pack comprising a housing having a first end, a second end, and a longitudinal axis that extends between the first and second ends (Fig. 4)
used in a power tool with a housing having a graspable handle and a battery receiving portion having electrical terminals coupleable to the battery pack, the power tool known in the art to have a motor within the housing and a tool element coupled to the motor (see Fig. 1 depicting a power drill)
electrical terminals positioned within the battery pack housing and configured to engage and electrically couple with electrical terminals of a power tool (para 0002, Fig. 4)
a latch mechanism including an actuator 2212 and a latch member 2214 that is spaced apart from the actuator and receivable within a recess in the battery receiving portion, the actuator having a distal end that is positioned adjacent the first end of the housing, a proximal end that is spaced apart from the distal end, and an actuating surface that extends between the distal end and the proximal end, the actuating surface having a gradually decreasing slope between the distal end and the proximal end, which slopes inwardly and downwardly relative to the housing of the battery pack (Figs. 3 and 4, para 0025)


    PNG
    media_image1.png
    764
    658
    media_image1.png
    Greyscale

	Regarding Claims 4 and 8, Wu teaches:
wherein the distal end of the actuator is positioned above the proximal end of the actuator (Figs. 3 and 4)
Regarding Claims 6 and 10, Wu teaches:
wherein the actuating surface is not parallel to the longitudinal axis of the battery receiving portion or the longitudinal axis of the housing of the battery pack (Figs. 3 and 4)

	Regarding Claim 2, Wu teaches:
a biasing spring mechanism positioned adjacent the actuator, wherein the spring biases the latch member into a latch position in which the latch member extends from the housing, within the broadest reasonable meaning of the phrase “extends from the housing” because it latches onto the power tool receiving portion 
	Regarding Claim 16, Wu teaches:
wherein the latch mechanism includes an actuator that is actuatable to move the latch member from the latch position to the release position (paras 0024-0026, etc.)
	Regarding Claim 17, Wu teaches:
wherein the latch member is retained in the latch position by a biasing mechanism (paras 0024-0026)
	Regarding Claim 19, Wu teaches:
wherein the actuating surface has a slope that decreases from the distal end to the proximal end (Fig. 3)
	Regarding claim 20, Wu teaches:
wherein the actuating surface is not parallel to the longitudinal axis of the housing (Figs. 3 and 4) 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanton (US 2020/0052257 to Stanton et al.).
	Regarding Claims 1, 7, 14, and 18
a battery pack for a power tool, such as a power drill, known in the art to have a housing for grasping, with a battery receiving portion having terminals, a motor, and a tool element coupled to the motor (para 0002)
a battery pack coupleable to the battery receiving portion of the housing of the power tool, the battery pack including a housing having a first end, a second end, and a longitudinal axis that extends between the ends (Figs. 1-3)
electrical terminals 114 positioned within the housing and configured to engage and electrically couple with electrical terminals of a power tool (para 0076)
and a latch mechanism 108 including an actuator 110 and a latch member 112 that is spaced apart from the actuator and receivable within a recess in the battery receiving portion (para 0075, Fig. 10)

    PNG
    media_image2.png
    664
    941
    media_image2.png
    Greyscale

the actuator having a distal end that is positioned adjacent the first end of the housing, a proximal end that is spaced apart from the distal end, and an actuating surface that extends 
	Regarding Claims 2, 11-13, and 15-17, Stanton teaches:
a biasing mechanism 198 positioned adjacent to the actuator, wherein the biasing mechanism biases the latch member into a latch position in which the latch member extends from the housing (para 0075, para 0092)
	Regarding Claim 3, Stanton teaches:
wherein depressing the actuator overcomes the bias of the biasing mechanism to move the latch member from the latch position to a release position in which the latch member is positioned within the housing (para 0075, see also Figs. generally)
	Regarding Claims 4, 8, and 19, Stanton teaches:
wherein the distal end of the actuator is positioned above the proximal end of the actuator, under some arbitrary designation of an “actuating surface” defined on the integrated latch mechanism 108 with a proximal end (Fig. 10)
	Insofar as Stanton might be read to include a rise again on the proximal end of the button shown in Fig. 10 (i.e. right-hand side), the claims should be considered rejected under § 103, since Stanton renders obvious a downward slope from the distal end, and the relative heights of the proximal end to the distal end is an obvious shape change within the relative limits of a downward slope beginning on the distal end that ultimately must rise to form the latch. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component 
	Regarding Claims 5, 9, Stanton teaches:
wherein the actuating surface has ribs (Figs. 1-6)
	Regarding Claims 6, 10, and 20, Stanton teaches:
wherein the actuating surface is not parallel to the longitudinal axis of the housing (Fig. 10)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2009/0246608 to Wu et al.) in view of Kondo (US 2016/0240901 to Kondo et al.), or vice versa, in further view of Rejman (US 2018/0040927 to Rejman et al.).
	Regarding Claims 2, 3, 11-13 and 15
a biasing spring mechanism 222 positioned adjacent to the actuator, wherein depressing the actuator overcomes the bias of the spring to move the latch member from a catch position to a release position (Fig. 1, para 0025)
	Wu does not explicitly teach:
wherein the latch member in a latching position extends from the housing
	Having a latch that extends from the housing and retracts into the housing to release the battery pack was known in the art. Kondo, for example, teaches a button on the rear end of the battery pack wherein depressing the button retracts a latch on top of the battery pack, similar to the instant invention. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). The level of ordinary skill in the art, concerning batteries with complicated electrical circuits interfacing with a power tool, is high. It would have been obvious to one of ordinary skill in the art to use a latch like that in Kondo in the battery of Wu, or, alternatively, to use a button like that in Wu on the battery pack of Kondo, since the latching mechanisms and buttons are substitutable equivalents for each other with easily identifiable and predictable results on the underlying mechanism. See also Rejman for a similar latch mechanism.
	Regarding Claims 5 and 9, Rejman renders obvious:
ribs on the surface of an actuating member, which are obvious in order to increase the contact friction between part of a hand and the button

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0133496
US 2013/0008682
US 2014/0349143
US 2015/0367497

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723